[Cite as State ex rel. Stuart v. Villanueva, 2014-Ohio-1440.]


                  Court of Appeals of Ohio
                                  EIGHTH APPELLATE DISTRICT
                                     COUNTY OF CUYAHOGA


                                 JOURNAL ENTRY AND OPINION
                                         No. 100758




                           STATE EX REL. BILLY STUART

                                                                RELATOR

                                                       vs.

                               JUDGE JOSE VILLANUEVA

                                                                RESPONDENT




                                             JUDGMENT:
                                             WRIT DENIED


                                             Writ of Mandamus
                                             Motion No. 471393
                                             Order No. 472324

        RELEASE DATE: March 28, 2014
FOR RELATOR

Billy Stuart, pro se
Inmate No. 601-509
P.O. Box 8000
Conneaut, OH 44030


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant Prosecuting Attorney
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, OH 44113
                                               ii




KENNETH A. ROCCO, J.:

       {¶1} On December 16, 2013, the relator, Billy Stuart, commenced this mandamus

action against the respondent, Judge Jose Villanueva, to compel the judge to state the number

of   jail-time credit days in a journal entry in the underlying case, State v. Stuart, Cuyahoga

C.P. No. CR-537870.      On

January 13,      2014, the respondent moved for summary judgment on the grounds of

mootness.   1
                Attached to the dispositive motion was a certified copy of a signed and

file-stamped January 9, 2014 journal entry granting 327 days of jail-time credit.       Stuart did

not file a response to the summary judgment motion.          This establishes that the relator has

received his requested relief and that the action is, therefore, moot.

       {¶2} Relator also did not comply with R.C. 2969.25(C) that requires that an inmate

file a certified statement from his prison cashier setting forth the balance in his private account

for each of the preceding six months.      This also is sufficient reason to deny the mandamus,

deny indigency status, and assess costs against the relator.       State ex rel. Pamer v. Collier,


       1
         The January 13, 2014 summary judgment motion is an amended motion. Previously, the
respondent had filed a summary judgment motion several hours earlier — Motion No. 471379; the
court denies that motion as moot.
108 Ohio St.3d 492, 2006-Ohio-1507, 844 N.E.2d 842; and Hazel v. Knab, 130 Ohio St.3d 22,

2011-Ohio-4608, 955 N.E.2d 378.

       {¶3} Accordingly, the court grants the respondent’s motion for summary judgment

and denies the application for a writ of mandamus.   Relator to pay costs. This court directs

the clerk of court to serve all parties notice of this judgment and its date of entry upon the

journal as required by Civ.R. 58(B).

       {¶4} Writ denied.




________________________________________
KENNETH A. ROCCO, JUDGE

LARRY A. JONES, SR., P.J., and
TIM McCORMACK, J., CONCUR